Case 20-00180-mdc          Doc 8     Filed 07/13/20 Entered 07/13/20 11:38:38            Desc Main
                                     Document      Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

In Re:
                                               Case No.: 20-12141-MDC
ARTHUR HERRING, III,
                                               Chapter 7
      Debtor.
_______________________________/

NITV FEDERAL SERVICES, LLC,
                                               Adv. Case No.: 20-00180
         Plaintiff,
v.

ARTHUR HERRING, III,

         Defendant.
                                               Hearing: August 19, 2020 at 10:30 a.m.
                                               Courtroom 2, 900 Market Street
                                               Philadelphia, PA
________________________________/

          NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

         NITV FEDERAL SERVICES, LLC (“NITV”) has filed a Motion for Final Summary

Judgment as to the Non-Dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(6).

         Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in connection with this bankruptcy case. (If you do not have

an attorney, you may wish to consult an attorney).

         1.      If you do not want the court to grant relief sought in the motion or if you want the

court to consider your views on the motion, then on or before July 27, 2020, you or your attorney

must do all of the following:

                 (a) file an answer explaining your position at

                        Clerk’s Office, U.S. Bankruptcy Court
                        The Robert Nix Building
                        900 Market Street
Case 20-00180-mdc         Doc 8    Filed 07/13/20 Entered 07/13/20 11:38:38            Desc Main
                                   Document      Page 2 of 3



                       Philadelphia, PA 19107

       If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early

enough so that it will be received on or before the date stated above;

               (b) mail a copy to the movant’s attorney:

                       Dean E. Weisgold, Esquire
                       1835 Market Street, Suite 1215
                       Philadelphia, PA 19103

       2.      If you or your attorney do not take the steps described in paragraphs 1 (a) and 1

(b) above and attend the hearing, the Court may enter an order granting the relief requested in the

motion.

       3.      A hearing on the motion is scheduled to be held before the Honorable Magdeline

D. Coleman on August 19, 2020 at 10:30 am in Courtroom 2, United States Bankruptcy Court,

The Robert Nix Building, 900 Market Street, Philadelphia, PA 19107.

       4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to

you if you request a copy from the attorney named in paragraph 1 (b).

       5.      You may contact the Bankruptcy Clerk’s office at 215-408-2800 to find out

whether the hearing has been canceled because no one filed an answer.

                                              DEAN E. WEISGOLD, P.C.


                                              By: /s/ Dean Weisgold
                                              Dean E. Weisgold, Esquire
                                              1835 Market Street, Suite 1215
                                              Philadelphia, PA 19103
                                              215-979-7602
                                              Attorney for Creditor
Case 20-00180-mdc         Doc 8    Filed 07/13/20 Entered 07/13/20 11:38:38          Desc Main
                                   Document      Page 3 of 3



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

In Re:
                                            Case No.: 20-12141-MDC
ARTHUR HERRING, III,
                                            Chapter 7
      Debtor.
_______________________________/

NITV FEDERAL SERVICES, LLC,
                                            Adv. Case No.: 20-00180
         Plaintiff,
v.

ARTHUR HERRING, III,

      Defendant.
________________________________/

                                  CERTIFICATE OF SERVICE

         Dean E. Weisgold, Esquire, hereby certifies that a true and correct copy of the within

Plaintiff’s Notice of Motion, Response Deadline and Hearing Date was served by electronic

means to the counsel below named:

                                  Matthew R. Nahrgang, Esquire
                                       35 Evansburg Road
                                     Collegeville, PA 19426


                                                    DEAN E. WEISGOLD, P.C.


                                                    By: /s/ Dean Weisgold
                                                    Dean E. Weisgold
                                                    Attorney for Plaintiff
                                                    1835 Market Street, Suite 1215
                                                    Philadelphia, PA 19103
                                                    (215) 979-7602
                                                    dean@weisgoldlaw.com
Dated: July 13, 2020
